UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-23204 BOSS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) 1221 Page Street Kewanee, Illinois61443 (800) 447-4581 (Address and telephone number of registrant’s principal executive offices) Common Stock, $0.25 par value (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains Please place an “X” in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:220 Pursuant to the requirements of the Securities Exchange Act of 1934, Boss Holdings, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. BOSS HOLDINGS, INC. By: /s/ James F. Sanders James F. Sanders, Secretary Date:April 30, 2010
